Citation Nr: 1429427	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  12-07 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for lung cancer claimed as the result of asbestos exposure.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to June 1952.  He died in January 2010.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for lung cancer (claimed as a result of asbestos exposure), bilateral hearing loss, and tinnitus.  It is also on appeal from an August 2010 rating decision that denied service connection for the cause of the Veteran's death and entitlement to accrued benefits.  

The Veteran died in January 2010.  Thus, in January 2014, the Board dismissed the Veteran's appeal because, as a matter of law, appellants' claims do not survive their deaths.  See, e.g., Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996).  The Veteran's surviving spouse subsequently filed a request with the RO to be substituted as the appellant.  The RO granted the appellant's request to be substituted (under 38 U.S.C.A. § 5121A) in the Veteran's appeal and informed her of the decision by a letter dated in April 2014.  Accordingly, the appellant has been substituted as the claimant for the purposes of the service connection issues on appeal.  In this regard, the appellant's appeal in her own claim for accrued benefits (under 38 U.S.C.A. § 5121) is rendered moot by the appellant's substitution (under 38 U.S.C.A. § 5121A) as the claimant for the issues of service connection for lung cancer, bilateral hearing loss, and tinnitus.  While substitution under 38 U.S.C.A. § 5121A is a form of accrued benefits claim, it is potentially more favorable to the appellant because it allows her to continue to submit evidence in support of the appealed issues, whereas the evidence in an accrued benefits claim under 38 U.S.C.A. § 5121 is limited to evidence in the claims file as of the date of a veteran's death.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.  The issues of service connection for lung cancer, tinnitus, and the cause of the Veteran's death are addressed in the REMAND portion of the decision below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in January 2010; the appellant is the Veteran's surviving spouse, who was substituted as the claimant to continue the Veteran's pending claims and appeal to completion.

2.  The Veteran was exposed to acoustic trauma (loud noise) during service.

3.  Symptoms of bilateral hearing loss were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

4.  The Veteran's bilateral sensorineural hearing loss first manifested many years after service separation and is not causally related to active service, including noise exposure during service.



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 5107, 5121A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the claim of entitlement to service connection for bilateral hearing loss, the RO provided notice to the Veteran in November 2008, prior to the initial adjudication of the claim in March 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The November 2008 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.  

VA satisfied its duty to assist the Veteran in the development of the claim of service connection for bilateral hearing loss.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence associated with the claims file include the Veteran's service treatment records, VA treatment records, and lay statements.  The Veteran was also afforded a VA audiology examination in February 2009.  

While the Board notes that the claim of service connection for tinnitus is remanded below based on an inadequate portion of the February 2009 VA examination, the fact that one part of a medical opinion may be inadequate (or arguably "insufficient") does not render the entire opinion "void," particularly dealing with complex medical causation issues, if that part of the medical opinion has actual validity (based on a review of the evidence).  Regarding the issue of service connection for bilateral hearing loss, the February 2009 VA examiner reviewed the Veteran's claims file and interviewed the Veteran to discuss medical history and complaints regarding hearing loss.  The VA examiner also observed the Veteran in a clinical setting and provided diagnoses, observations, and all required opinions, along with supporting rationale.  Accordingly, the Board finds that the February 2009 VA examination is adequate as it pertains to the issue of service connection for bilateral hearing loss and no further medical examination or medical opinion is needed.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (if VA provides a claimant with an examination in a service connection claim, the examination must be adequate).  

As such, the RO has provided assistance to the Veteran (prior to his death) and the appellant as required under 38 U.S.C.A. §  5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran (prior to his death), the appellant, and the representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F. 3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the in the development of the claim.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In this case, sensorineural hearing loss (as an organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Tinnitus is not a chronic disease listed under 38 C.F.R. § 3.309(a) and the presumptive provisions do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Service Connection for Bilateral Hearing Loss

Prior to his death in January 2010, the Veteran contended that he developed bilateral hearing loss due to in-service exposure to acoustic trauma.  Specifically, the Veteran stated that he was exposed to noise because the general quarters station to which he was assigned was on one of the ship's gun mounts.  He also contended that as a seaman he worked with paint chipping pneumatic hammers on naval vessels.  The Veteran asserted that such in-service noise exposure caused his current bilateral hearing loss.

Having considered all the evidence of record, lay and medical, the Board first finds that the Veteran had a bilateral hearing loss disability that meets the VA regulatory criteria under 38 C.F.R. § 3.385.  At the February 2009 VA audiology examination, pure tone thresholds, in decibels, were recorded as follows: 15, 20, 20, 75, and 80 for the right ear and 15, 15, 15, 35, and 75 for the left ear at 500, 1000, 2000, 3000 and 4000 Hz.  The speech recognition score with the Maryland CNC Test was 96 percent in the right ear and 100 percent in the left ear.  There is no indication that the audiometric results are unreliable or otherwise inadequate.  The VA audiologist indicated severe, high frequency sensorineural hearing loss, bilaterally.

The Board next finds that the Veteran was exposed to loud noises (i.e., sustained acoustic trauma) during service.  The Veteran asserted that as a common seaman he was exposed to loud noises as he was assigned to a general quarters station that was on one of the ship's gun mounts, and he also used pneumatic hammers to chip paint off naval vessels.  These contentions are consistent with the nature of the Veteran's service; accordingly, noise exposure during service (acoustic trauma) is recognized by VA.  See 38 U.S.C.A. § 1154(a).

The evidence does not demonstrate chronic symptoms of hearing loss during service or continuous symptoms of hearing loss since service separation.  The Veteran's service treatment records show hearing within normal limits and are negative for chronic symptoms of a bilateral hearing loss disability in service.  Also, the lay and medical evidence does not demonstrate continuous symptoms of a bilateral hearing loss disability since service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.  The first evidence of a bilateral hearing loss disability is not shown until October 2008, over five decades after service separation.  See Buchanan v. Nicholson, 
451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

In addition to a lack of reporting any hearing loss problems in service, the Veteran had many opportunities to report any hearing loss prior to his initial claim for service connection for bilateral hearing loss in October 2009.  On his initial application for compensation he submitted to VA in June 1952, merely one week after discharge from active service, the Veteran claimed service connection for various other disorders but did not reference any hearing loss or hearing problems.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

Additionally, the evidence does not show that the Veteran's bilateral hearing loss disability manifested to a compensable degree (i.e., at least 10 percent) within one year of service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. §§ 3.307 and 3.309 is not warranted. 

On the question of direct nexus between bilateral hearing loss and service, the Board finds that the weight of the evidence is against the finding that the Veteran's bilateral hearing loss disability is causally related to the in-service noise exposure.  After review of the record and consideration of the Veteran's in-service noise exposure, the February 2009 VA examiner opined that the Veteran's bilateral hearing loss is less likely than not service connected (i.e., related to service).  The VA examiner in February 2009 noted that hearing loss was not a complaint on the initial claims for service connection in 1952.  While there is no service separation examination of record, the VA examiner indicated that any hearing loss, if present at discharge (just a week prior to the 1952 claims), would likely have been noticed at the time the Veteran submitted the initial claims for service connection.  The February 2009 VA examiner further explained that current research does not support the concept of delayed onset of hearing loss.  For these reasons, the VA examiner opined that any increased loss of hearing after discharge is more than likely due to other factors, such as the Veteran's long (post-service) history of exposure to hazardous civilian noise.  

The February 2009 VA audiologist has specialized medical expertise and training in auditory matters, had adequate facts and data on which to base the medical opinion, and provided a sound rationale for the medical opinion.  There is no competent medical opinion to the contrary of record.  For these reasons, the February 2009 VA medical opinion is of great probative value.  

Although the Veteran has asserted that the current bilateral hearing loss disability is causally related to noise exposure during service, he is a lay person and does not have the requisite medical expertise to be able to render a competent medical opinion regarding the cause of the bilateral hearing loss.  The etiology of the disability is a medical etiological question dealing with the origin and progression of the Veteran's auditory (nervous) system, and a hearing loss disability is diagnosed primarily on objective clinical findings and audiometric testing.  Thus, while the Veteran is competent to relate symptoms of hearing loss that he experienced at any time, he is not competent to opine on whether there is a link between bilateral hearing loss and active service, including noise exposure during service, because such diagnosis requires specific medical knowledge and training.  See Rucker, 10 Vet. App. at 74.

Furthermore, as stated above, the Veteran's bilateral hearing loss did not manifest during service or to a compensable degree within a year after service separation, and the evidence does not show that there has been a continuity of symptomatology since service.  The February 2009 VA examiner opined that it was less likely that the Veteran's hearing loss disability was attributable to in-service noise exposure and provided a sound rationale for the medical opinion that is consistent with the evidence and the Board's findings in this case.  Thus, the weight of the evidence is against a finding that hearing loss was incurred in or otherwise caused by active service.  For these reasons, the Board affords the Veteran's opinion that the current hearing loss disability is the result of in-service noise exposure less probative value than the February 2009 VA audiologist's medical opinion. 

In consideration of the foregoing, the Board finds that the weight of the evidence, lay and medical, is against the claim of service connection for bilateral hearing loss, 
and the appeal must be denied.  Because the preponderance of the evidence is against the claim of service connection for bilateral hearing loss, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the claims of service connection for lung cancer, tinnitus, and the cause of the Veteran's death.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).

Service Connection for Lung Cancer

The Veteran (prior to his death) maintained that the lung cancer is due to asbestos exposure while stationed aboard the various ships during service.  In the March 2009 notice of disagreement, the Veteran explained that he was exposed to asbestos on a daily basis while in the Navy as a common seaman, assigned to naval vessels that had pipes and duct work wrapped with asbestos.  During the February 2009 VA examination, the Veteran reported that his duties as a seaman included scraping paint off naval vessels.

There is no statute specifically dealing with service connection for asbestos-related diseases, nor has the Secretary of VA promulgated any specific regulations.  In 1988, however, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular since have been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims. VAOPGCPREC 4-2000.  VA must analyze a claim for service connection for asbestos-related disease under these administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  With asbestos-related claims, the Board must determine whether the claim development procedures applicable to such claims have been followed.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997) (while holding that a veteran's claim had been properly developed and adjudicated, the Court indicated the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures).

To this end, the RO should determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed diseases, keeping in mind exposure information and that the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  M21-1, Part VI, 7.21(b)(2), (d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).

Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, etc.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.  See M21-1, Part VI, 7.21.

In this case, the Veteran was afforded VA examinations in February 2009 and January 2010 regarding the lung cancer claim.  The January 2010 VA examiner indicated that the Veteran's exposure to asbestos was minimal without reference to evidence of record demonstrating the levels of asbestos exposure experienced by the Veteran during service.  Further, the record does not indicate any development regarding whether there was pre-service and/or post-service occupational or other asbestos exposure.  In a December 2009 VA treatment record, the Veteran's treating physician stated that the Veteran has lung cancer and that the asbestos exposure could be a contributing factor to the development of the cancer.  In light of the medical evidence and the Veteran's contentions, the Board finds that further development is necessary to assist in corroborating the claimed asbestos exposure in service.

Service Connection for the Cause of Death

The claim of service connection for the cause of the Veteran's death is inextricably intertwined with the issue of service connection for lung cancer.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  As such, the claim of service connection for the cause of the Veteran's death should be remanded on this basis alone.


Service Connection for Tinnitus

The Veteran was afforded a VA audiology examination in February 2009; however, the Board finds that the February 2009 VA examination is inadequate as it pertains to the claim of service connection for tinnitus.  In the February 2009 VA examination report, the VA examiner noted the Veteran's report that he did not experience tinnitus.  The VA examiner indicated that the Veteran did not have complaints of tinnitus in 1952, a week after service separation, when the Veteran submitted a claim for service connection for disabilities other than tinnitus.  Based on a lack of evidence in the record regarding tinnitus and the Veteran's report at the VA examination that he had no tinnitus, the VA examiner opined that it is less likely than not that the Veteran's tinnitus is service connected (i.e., related to service).  

In the March 2009 notice of disagreement, the Veteran asserted that when the February 2009 VA examiner asked if he had tinnitus, the VA examiner did not explain what was being asked.  The Veteran wrote that, because he did not know what the VA examiner was asking, he did not respond correctly when he did, and he did have tinnitus at the time of the examination.  The Board recognizes the competency of a lay person to report symptoms of tinnitus (ringing in the ears) at any time.  See Charles v. Principi, 16 Vet. App. 370 (2002) (stating that tinnitus is the type of disorder associated with symptoms capable of lay observation, as it may be diagnosed by its unique and readily identifiable features, so is not "medical in nature").  As such, the Board finds that the Veteran had tinnitus at the time of the February 2009 VA audiology examination.  Since the February 2009 VA examiner based his opinion, at least in part, on the Veteran's report of not experiencing tinnitus at that time, the medical opinion regarding the etiology of the Veteran's tinnitus is inadequate.  For the above reasons, the Board finds that a remand for an addendum medical opinion is necessary to assist in determining the etiology of the current tinnitus.

Accordingly, the issues of service connection for lung cancer, tinnitus, and the cause of the Veteran's death are REMANDED for the following action:

1. Send the appellant an appropriate VCAA letter addressing claimed asbestos exposure.

2. Contact the service department and/or any other appropriate source to assist in determining whether the Veteran worked in areas and performed duties where he would have been exposed to asbestos aboard ship vessels during service in the Navy.  Specifically, consider the Veteran's contention of daily asbestos exposure in connection with his alleged duties of scraping paint from pipes and duct work.

3. If possible, request that the VA medical professional who conducted the February 2009 VA audiology examination review the claims file and provide a VA addendum medical opinion.  The VA examiner should note his review of the record in the examination report (another examination of the Veteran is not required).

If the February 2009 VA examiner is not available, obtain the requested opinion from a medical professional with expertise in audiology.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner should assume, for the limited purpose of providing the opinion requested below, that the Veteran had tinnitus (i.e., ringing in the ears) at the time of the February 2009 VA audiology examination:

Is it at least as likely as not (50 percent probability or greater) that tinnitus had onset (began) during service or is otherwise etiologically linked (related) to some incident of active duty, to include exposure to loud noises (acoustic trauma) during service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

4. Readjudicate the claims of service connection for lung cancer, tinnitus, and the cause of the Veteran's death, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this Remand.  If the decision, with respect to the claims, remains adverse to the appellant, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


